Citation Nr: 0704253	
Decision Date: 02/09/07    Archive Date: 02/22/07	

DOCKET NO.  95-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of skull fracture, with scalp laceration, cerebral 
concussion and post-traumatic headache. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	D.G. Krasnegor, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.  For service in the Republic of Vietnam as a 
medical corpsman, the veteran was awarded the Purple Heart 
Medal, among others.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from February 1994 and November 
1997 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
August 1999, the Board denied the veteran's claims.  The 
veteran appealed and a joint motion was granted by the Court 
clerk vacating that decision and remanding for additional 
action.  The case was subsequently remanded for additional 
development in 2001, 2003, and 2004.  In 2005, the Board 
again denied the veteran's claims, he again appealed, and 
another joint motion again resulted in the Board's decision 
being vacated and remanded for further proceedings.  A motion 
for an advance on the docket was granted.  The Board will now 
decide the issue of an increased evaluation for service-
connected headaches, but will remand the remaining issue of 
TDIU to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The competent clinical evidence on file both supports and 
contradicts a higher evaluation for the veteran's headaches, 
as causally attributable to his service-connected shell 
fragment wound received in combat service, but the Board 
finds the evidence in equipoise with respect to a finding 
that his headaches are attributable to his war wound, and 
that they are very frequent, completely prostrating and 
prolonged, and productive of severe economic inadaptability 
sufficient for the next higher evaluation.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for residuals of 
skull fracture with laceration, concussion and post-traumatic 
headaches have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.124A, Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing regulation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims and to make reasonable 
efforts to assist claimants in obtaining such evidence.  

It is clear that the claim now being decided has been in 
appellate status for many years and that the veteran has 
received multiple VCAA notices which informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  It is noteworthy that the most recent joint 
motion contained no apparent dissatisfaction with respect to 
past VCAA notice.  All known available relevant records have 
been collected for review, and the veteran has been provided 
with VA examinations and periods of hospitalization which are 
adequate for rating purposes.  VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis for disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §4.10.

Headache with characteristic prostrating attacks occurring on 
an average of once a month over the last several months 
warrants a 30 percent evaluation.  With very frequent 
completely prostrating and prolonged attacks productive 
severe economic inadaptability, a 50 percent evaluation is 
warranted.  A 50 percent evaluation is the highest Scheduler 
evaluation authorized.

Analysis:  This decision will not discuss each and every 
piece of documentary evidence on file which is relevant to 
the pending claim.  Contrary to the intimations in the most 
recent joint motion, as subscribed by VA General Counsel, 
there is no duty in law or regulation for the Board to 
affirmatively discuss each and every piece of relevant 
evidence on file in issuing a merits decision.  Failure to 
discuss any individual piece of evidence may be some evidence 
that the particular document was not considered, but it is 
certainly not proof of a failure of consideration.  The Board 
now affirms that it has considered every page in the 
veteran's claims folder, but the evidence will only be 
summarized in this decision.  

In April 1966, during service in Vietnam as a medical 
corpsman, the veteran sustained a compound, comminuted 
fracture of the right frontal skull from grenade fragments, 
and in June 1966 he had a cerebral concussion.  VA 
examinations in 1968 were entirely negative for any 
neurological findings.  The veteran complained at the time of 
occasional headaches, but doctors were unable to conclude 
that the veteran had any particular chronic headache directly 
attributable to his skull fracture during service.  VA 
granted service connection in 1968 for residuals of skull 
fracture with laceration and concussion with a 10 percent 
evaluation, which did not include headaches at the time.

The clinical records show that years after service in 1984, 
the veteran began complaining of chronic right-sided 
headaches which he said had started one year earlier during a 
stressful period.  The diagnosis at that time was tension 
cephalgia; headaches attributable to stress, not organic 
brain injury.

By 1990, the veteran was reporting significantly increased 
severity and frequency of headaches.  In 1990, a VA 
neurologist thought that the delay of years between the 
veteran's head injury in service and the onset of headaches 
made it difficult to determine whether his current symptoms 
were attributable to the skull fracture, but there was MRI 
evidence that the veteran had actual post-traumatic loss of 
brain substance, and this made it difficult to state 
unequivocally that the veteran's severe headaches were not 
related to the in-service injury.  In June 1990, the RO added 
post-traumatic headache as an additional residual to the 
skull fracture with concussion received in service, and 
granted an increased evaluation to 30 percent under 
Diagnostic Codes 8045-8100.

In a November 1993 VA neurologic examination the veteran 
reported having right-sided frontal headaches three or four 
times weekly, lasting two to six hours, with associated 
nausea, vomiting, blurriness of vision, and photophobia.  The 
neurological examination itself was normal, but the diagnosis 
was closed head injury with post-traumatic cephalgia.

In March 1995, the veteran testified that he had severe 
headaches averaging three times weekly for a minimum of four 
hours each.  He was taking Tylenol #3 for pain, but reported 
that this did not help much if at all.

In a January 1996 VA neurological examination, the veteran 
reported that his headaches were worse in severity, and could 
occur every day of the week or he might go one or two weeks 
without any headache.  He was now taking the medications 
Inderal, Amitriptyline, and Fiorinal, and he was now using 
oxygen which seemed to help with severity of headache.  The 
neurologic examination itself was again normal, but the 
diagnostic impression was post-traumatic cephalgia.

Pursuant to Board remand, the veteran was admitted to a VA 
Medical Center (VAMC) in October 1997 for a period of 
observation and evaluation.  Neurological examination on 
admission was again normal, but an EEG was interpreted as 
demonstrating an abnormal finding of short bursts of 
frontotemporal slow waves on the left.  The veteran remained 
hospitalized for seven of the scheduled nine days of his 
admittance, and no headache was noted during this period, but 
the VA neurologist who treated the veteran during admission 
reported treating the veteran with Neurontin to prevent 
headaches, and that may have explained the absence of 
headaches during admission.

Following this admission, records show that the veteran 
continued to be treated by various different prescription 
medication in an attempt to successfully reduce or eliminate 
headaches symptoms.  A May 2002 VA neurological examination 
included the veteran's report of right frontal headaches 
twice weekly lasting two or three hours, associated with 
nausea, slight blurring of vision and photophobia.  The 
neurological examination was again normal, but the diagnosis 
was severe migraine headache variant, by history, with no 
objective or clinical sign of neurologic disability.  

In May 2003 the veteran was hospitalized for another period 
of observation and evaluation (apparently for sleep apnea).  
He reported an increase in both frequency and intensity of 
headaches, and that they now occurred two to three times 
weekly, and were 10 of 10 for producing pain.  They were 
somewhat relieved by prescribed medication and associated 
variably with photophobia and rhinorrhea.  The veteran 
reported two episodes of headache during this 
hospitalization.  It was noted that use of the N-CPAP 
(breathing machine) resulted in a significant improvement in 
sleep continuity.  Neurological examination was again 
essentially normal, and it was noted that the veteran had 
possible cluster headaches by history, but it was not 
typical.  In June 2003, the veteran was again diagnosed by VA 
with posture dependent obstructive sleep apnea.  

In January 2005, a VA neurological examination resulted in 
findings that the veteran had tension headaches which were 
responsive to medication, and it was noted that he reported 
that his headaches had decreased in both frequency and 
severity since beginning treatment for sleep apnea, which 
clearly resulted in a loss of oxygen to the brain with 
resultant headaches.  This neurologist offered the opinion 
that the veteran's headaches were not in fact related to his 
service-connected skull fracture, but were related to sleep 
apnea and major depression, which were not service-connected 
disabilities.

This case has long presented VA with an adjudication problem 
because of the apparent disparity between reported symptoms 
and clinical findings.  On the one hand, the veteran 
obviously sustained a compound, comminuted skull fracture and 
concussion during service, with objective MRI findings of 
post-traumatic loss of brain substance, and with abnormal EEG 
findings.  On the other hand, there was a lengthy post-
service period during which the veteran was relatively 
headache free, each and every neurological examination on 
file has resulted in essentially normal findings, and a 
careful review of the evidence on file fails to reveal the 
veteran actually being objectively observed by medical 
personnel having a completely prostrating headache at any 
time, even during hospitalizations for observation and 
evaluation.  The most common diagnoses, nonetheless, is post-
traumatic cephalalgia, and diagnoses of classical migraine-
type headache are not predominate or clinically confirmed.  
Finally, findings of the veteran having sleep apnea in 2003 
and the VA neurological examination in 2005 which found that 
all of his headache symptoms were attributable to the oxygen 
deprivation of sleep apnea and not to brain trauma complicate 
this case even further.

Upon careful review of the evidence on file, the Board 
concludes that the predominating diagnosis on file is one of 
post-traumatic cephalgia which is directly attributable to 
the veteran's wartime injury.  The veteran is long shown to 
have complained of and been treated for chronic headache 
before the 2003 diagnosis of sleep apnea.  Contrary to the 
verbiage of the recent joint motion, it is not only 
acceptable but required that VA not pay VA disability 
compensation for symptoms which are not attributable to 
service-connected disability.  38 C.F.R. § 4.14 (2005)

The Board finds that a preponderance of the evidence supports 
the finding that all headache symptomatology is attributable 
to the veteran's wartime traumatic injury, and the evidence 
is in equipoise that he meets or more nearly approximates the 
criteria for a 50 percent evaluation under Diagnostic Code 
8100.  The evidence consistently shows that the veteran 
reports having prostrating attacks occurring more than once 
per month for the currently assigned to 30 percent 
evaluation.  Indeed, he reports having such attacks two or 
three times weekly, which are both prostrating and prolonged, 
sufficient to warrant the award of a 50 percent evaluation, 
which is the highest schedular evaluation available for the 
diagnostic code in effect for evaluating headaches.  

While Diagnostic Code 8045 discusses evaluating neurologic 
disabilities resulting from a brain disease due to trauma, 
the veteran is simply not shown to have identifiable 
neurologic disabilities due to such trauma, other than 
headache.  Medication, oxygen, and treatment for sleep apnea, 
are all documented as providing some degree of relief for 
frequent severe headache, but they are not a cure, nor are 
they shown to reduce symptoms to more nearly approximate 
those described in the Schedule for the next lower 30 percent 
evaluation.  


ORDER

Entitlement to a 50 percent evaluation for residuals of skull 
fracture, with laceration, concussion, and post-traumatic 
headaches is granted.


REMAND

In spite of the Board's finding that the veteran's service-
connected headaches are frequent and prostrating, the Board 
does not find that the evidence presently on file warrants an 
award of TDIU, based solely on headaches, the veteran's only 
service-connected disability.  While the record does include 
some comments supportive of a finding of TDIU, a 
preponderance of the evidence on file at present does not 
support that award.  

Significant psychological testing completed in 1997 revealed 
that the veteran's memory, capacity for learning, potential 
focus, problem-solving skills, language skills, sensory 
perception, and motor speed and dexterity were all intact.  A 
VA neurologist concluded that the veteran should be able to 
be employed in at least a sedentary occupation.  Another VA 
neurologist opined the veteran would be employable in a low 
stress occupation.  The veteran has in fact shown himself to 
be able to maintain employment despite headaches, albeit on a 
part-time basis.

The only compensable evaluation for service-connected 
disability is a 50 percent evaluation for headaches.  
However, the extensive clinical records reveals the veteran 
has previously undergone cervical spine fusion surgery and 
low back fusion surgery at L5-S1.  He currently has low back 
pain with lower extremity radiculopathy with MRI findings of 
stenosis at L4-5, bilaterally.  He is also shown to have 
obstructive sleep apnea, prostatitis, and depression with 
probable dysthymic disorder.  None of these other listed 
disabilities are service-connected and any limitation on the 
veteran's ability to maintain employment resulting from them 
cannot be considered in support of a TDIU award.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The Board finds that the veteran has 
been provided multiple satisfactory VCAA 
notices, and no further VCAA notice is 
necessary (and the Board notes that the 
veteran has been represented by private 
counsel for some time).  The RO is 
requested to collect copies of all 
records of the veteran's treatment with 
VA which are not already on file.  
Records presently on file only appear to 
extend through early 2005.  The RO should 
send a letter to the veteran requesting 
that he provide a written statement 
detailing why he believes that his 
headaches alone make him completely 
unable to obtain or maintain any form of 
substantially gainful employment.  He 
should also be requested to provide his 
individual or joint Federal tax returns, 
including all attached schedules from 
2000 forward, to include a copy of his 
return for 2006 (if he does not provide 
this evidence, the RO should obtain these 
records directly from the IRS).  The 
veteran should also be forwarded a VA 
personal financial status report form and 
asked to complete it in full.  The 
veteran should also be requested to 
submit a legible Xerox copy of both sides 
of his current valid drivers license. He 
should be informed that he is fully 
expected to cooperate in providing the 
requested evidence to be considered in 
support of his claim.  

2.  After completion of the above 
development, the veteran should be 
referred for a VA neurological 
examination by a physician who has not 
previously examined him.  The claims 
folder must be made available to the VA 
physician in conjunction with the 
examination.  In addition to completing a 
current neurological examination, the 
examining physician must be requested to 
conduct a careful review of all of the 
evidence on file in the veteran's claims 
folder, and to produce a clinical opinion 
as to whether or not the physician 
believes that the veteran is rendered 
unable to obtain or maintain any form of 
substantial gainful employment, solely by 
reason of his service-connected 
headaches.  

3.  After completing the above 
development, the RO should again address 
the veteran's claim for TDIU.  If the 
decision is not to the veteran and 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case which includes consideration 
of the TDIU claim, and which specifically 
addresses the issues raised in the May 
2006 joint motion with respect to the 
veteran's TDIU claim, including the 
discussion with respect to "marginal 
employment" and whether the veteran's 
demonstrated earned annual income does 
not exceed the amount established by the 
United States Department of Commerce, 
Bureau of Census, and as the poverty 
threshold for one-person.  See Bowling v. 
Principi, 15 Vet. App. 1, 7 (2001).  They 
must be provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


